Opinión disidente del
Juez Asociado señor Belaval.
El señor Registrador de la Propiedad de Bayamón denegó la inscripción de un contrato de arrendamiento, del cual se solicitó inscripción, porque dicho contrato estaba redactado *87en el idioma inglés y “los terceros que vienen al archivo del Registro a enterarse de los récords de las fincas inscritas o anotadas, son todas personas de habla española, y muy pocos de ellos, saben leer y escribir el idioma inglés”. Entiendo que el señor Registrador de la Propiedad de Bayamón tiene razón. El elemento de publicidad que inspira todo el insti-tuto hipotecario, quedaría totalmente defraudado, si partiéra-mos del supuesto que Puerto Rico es un pueblo bilingüe.
Como cuestión de realidad, Puerto Rico no es un pueblo bilingüe. No lo ha sido en el pasado, y después de la reciente rectificación de ciertas normas educativas, en el sentido que la educación básica del puertorriqueño debe ser en su idioma vernáculo, menos probabilidad tiene de serlo en el futuro. Además en este caso, está envuelto, no sólo el conocimiento vulgar de un idioma que no resulta nuestra lengua materna, sino el conocimiento técnico de una terminología jurídica, en su mayor parte, accesible solamente al grupo profesional de los peritos de la Ley. Si estamos conformes en que el Re-gistro de la Propiedad es una institución que debe perma-necer lo más accesible posible al entendimiento popular, como cuestión de realismo judicial, no podemos partir del supuesto bilingüista, como pretende la recurrente en este caso.
Para revocar la anotación preventiva del señor Registra-dor denegando la inscripción, la opinión de la mayoría se funda, en la norma legislativa contenida en la “Ley con res-pecto al idioma que ha de emplearse en los departamentos, tribunales y oficinas del Gobierno Insular” de 21 de febrero de 1902, que copiada en su totalidad dice así:
“Sección 1. Que en todos los Departamentos del Gobierno Insular, en todos los tribunales de esta isla y en todas las ofi-cinas públicas, se emplearán indistintamente los idiomas inglés y español; y cuando sea necesario, se harán traducciones e interpretaciones orales de un idioma al otro, de modo que las partes interesadas puedan comprender cualquier procedimiento o comunicación en dichos idiomas.
“Sección 2. Que para llevar a cabo las disposiciones de esta ley, .todo Departamento, así como los tribunales y los jefes de *88oficinas públicas emplearán, cuando necesario fuese, intérpretes y traductores competentes.
“Sección 3. No podrá anularse ningún documento público o privado, escrito en cualquiera de los idiomas aquí mencio-nados por razón de aquél en que estuviese expresado.
“Sección 4. La palabra ‘escrito’ según se emplea aquí se entenderá a hacer referencia e incluir manuscritos, escritos a máquina (typewriting) e impresos y combinaciones de algunas o todas las formas de escrituras expresadas.
“Sección 5. Nada de lo contenido en esta Ley será aplicable a las oficinas de ninguna municipalidad o a los tribunales mu-nicipales o de policía u oficinas dependientes de las mencionadas.
“Sección 6. Esta Ley empezará a regir a partir del primero de julio de 1902.”
No puede haber duda que cualquier contrato puede ser redactado en español o en inglés. La comunicación entre con-tratantes que escojan el idioma que deseen para su contra-tación, no ofrece ningún problema de comunicación que deba ser regulado por el Estado. El problema surge cuando los contratantes interesan que el contrato llevado a cabo en un idioma libremente escogido por los contratantes, surta sus efectos contra terceras personas que desconocen dicho idioma, mediante su inscripción en un registro público.
Si fuéramos a interpretar la sec. 1 de dicha ley at lit-teram, el señor Registrador de la Propiedad de Bayamón también tendría razón, puesto que, uno de los fundamentos aducidos por él para denegar la inscripción es que “la escri-tura está hecha en idioma inglés y no se acompaña con la misma la traducción al castellano, y este Registro no cuenta con traductor oficial”, y el propio texto de la ley establece que “cuando sea necesario, se harán traducciones e interpre-taciones orales de un idioma al otro, de modo que las partes interesadas puedan comprender cualquier procedimiento o comunicación en dichos idiomas.” Como cuestión de realidad, no existe ningún servicio organizado de traducción para los Registros de la Propiedad, y el señor Registrador no tiene fondos asignados por presupuesto para tales servicios.. Es *89obvio que, en tal caso, la única alternativa que le queda al señor Registrador, es exigirle al presentante que haga él la traducción y satisfaga los gastos correspondientes. Siendo la Ley Hipotecaria, como lo es, una ley de terceros, no tene-mos más remedio que concluir, que en esta comunicación, resulta “parte interesada”, todo el pueblo puertorriqueño.
Como se ve, aun cuando se trate de medios de comuni-cación tan cerrados, como suelen ser los que crean el expe-dienteo interdepartamental o los propios procedimientos ju-diciales, basta que uña sola persona interesada no entienda el otro idioma, para que la comunicación o declaración sea traducida o interpretada. Sin embargo, la opinión de la ma-yoría es, que cuando se trate de darle conocimiento a toda una comunidad, sobre el estado de nuestra titulación inmo-biliaria o de nuestra contratación sujeta a registro, se debe aplicar la norma permisiva del estatuto, en cuanto al uso in-distinto de cualquier de los dos idiomas, pero no se debe aplicar la norma reparadora del propio estatuto, en cuanto a la traducción del documento, que es la que crea la igualdad de condiciones en el entendimiento.
La opinión de la mayoría parece partir del supuesto, que en el 1902, la norma que se estableció fué el uso indistinto de un idioma u otro, independientemente del entendimiento de las personas interesadas en la comunicación. No hay tal cosa. En el 1902, la norma que se estableció, fué el uso indistinto de un solo idioma, cuando la comunicación se reali-zaba entre instituciones o personas pertenecientes a un mismo cuerpo idiomático o poseedores del conocimiento del idioma oficial en que se realiza la comunicación y el uso simultáneo de los dos idiomas, cuando la comunicación se realizaba entre instituciones o personas pertenecientes a los dos distintos cuerpos idiomáticos, que no resultaban poseedores del conoci-miento del idioma oficial envuelto.
Creo que ésta es una cuestión litigiosa, donde la aplica-ción de algunos principios del método histórico-evolutivo *90podría darnos algunas inducciones provechosas para una in-terpretación judicial más cabal. Vide: Antonio Hernández Gil — Metodología del Derecho 185 et seq. (Editorial Revista de Derecho Privado 1954.)
En el 1902, cuando se aprueba la ley respecto al idioma oficial, vigente la Ley Foraker de 12 de abril de 1900, la relación política entre Estados Unidos y Puerto Rico, era una de metrópolis y posesión ultramarina, anexada a, pero que no formaba parte de, la nación norteamericana. Casi todos los nombramientos importantes de los funcionarios del Gobierno Insular eran de la potestad presidencial, y recaían en norteamericanos que no poseían el idioma español. La in-formación relacionada con el estado de la vida pública de Puerto Rico, tenía que ser remitida a distintos ministerios del ejecutivo norteamericano, redactada en lengua inglesa. Mas los organismos oficiales no podían abstraerse a la reali-dad, que toda la información relacionada con el estado de la vida pública de Puerto Rico, estaba destinada también a servir los fines de una sociedad jurídica, de origen hispá-nico, y que la literatura oficial debía estar escrita en lengua española. Tal cuadro histórico impuso la norma que antes hemos enunciado: el uso indistinto de un solo idioma, cuando la comunicación se realizaba entre organismos o personas per-tenecientes a un mismo cuerpo idiomático o poseedores del co-nocimiento del idioma oficial en que se realizara la comuni-cación y el uso simultáneo de los dos idiomas, cuando la comunicación se realizaba entre organismos o personas per-tenecientes a los dos distintos cuerpos idiomáticos que no re-sultaban poseedores del conocimiento del idioma oficial en-vuelto. Con esto quedaba obviado el problema general de la comunicación.
' En el 1954, cuando el señor Registrador de la Propiedad de Bayamón denegó la inscripción de la escritura redactada en el idioma inglés, está vigente la Constitución del Estado Libre Asociado de Puerto Rico del 25 de julio de 1952 y la *91relación política entre Estados Unidos y Puerto Rico, es una de pueblos asociados, en virtud de un Estatuto de Relaciones Federales. No existe en el Estatuto de Relaciones Federales ninguna disposición sobre cuál debe ser el idioma oficial del nuevo Estado creado. Todos los nombramientos de los fun-cionarios del Gobierno Insular son de la potestad del Gober-nador de Puerto Rico, y casi todos recaen en puertorriqueños que conocen el idioma español. La información relacionada con el estado de la vida pública en Puerto Rico, no tiene que ser remitida a los ministerios correspondientes del ejecutivo norteamericano, ni tiene que estar redactado en lengua in-glesa, con excepción de las agencias federales que funcionan en Puerto Rico para cumplir con los fines federales de la asociación. Hoy, menos que ayer, los organismos oficiales del Gobierno Insular no pueden abstraerse de la realidad, que toda la información relacionada con el estado de la vida pública de Puerto Rico, está destinada a servir los fines de una sociedad política de origen hispánico, y la literatura ofi-cial debe estar escrita en lengua española.
La confrontación histórica que hemos realizado, en vez de abogar por la libre elección de uno de los dos idiomas, cuando se trate de comunicaciones entre instituciones o personas per-tenecientes a los dos distintos cuerpos idiomáticos, aboga en contra de dicha libre elección, puesto que hoy el problema de la comunicación no interfiere decisivamente con ningún as-pecto funcional de la gestión pública, y la diversidad idiomá-tica de cualquiera parte interesada puede ser mantenida para crear una más saludable comunicación, sin perjuicio del en-tendimiento popular.
La interpretación evolutiva de la anterior norma de 1902, del uso de un solo idioma, cuando no hay problema de comu-nicación y del uso simultáneo de los dos idiomas, cuando hay algún problema de comunicación, lo único que demuestra, es, que se trata de ese tipo de norma legislativa, que por haberse enfrentado valerosamente y con un respetuoso altruismo al *92problema bastante complejo del bilingüismo oficial, resulta hoy, en su forma limitada de aplicación, más útil y aprove-chable de lo que tal vez fué, en el momento de su adopción. De modo que, no tenemos por qué preocuparnos, si en este caso, la norma del 1902, con esta interpretación, pierde fir-meza O' estabilidad.
Con las normas relacionadas con el idioma oficial hay que tener cuidado. Casi siempre la discusión de las mismas tras-cienden del normativismo sin estimativas a los más serios problemas culturales y políticos de un pueblo. Los idiomas pertenecen más a una jurisprudencia estricta de valores que a una jurisprudencia de intereses, ya que en esta última, independientemente de su conveniencia en la consideración sociológica del Derecho, las estimativas obedecen más a la uti-lidad que al valor. Los idiomas están tan profundamente entrañados con los valores de la soberanía moral en el fondo del sujeto de derecho, que cualquiera imposición de un idioma oficial distinto al idioma natural del individuo, puede con-vertirse en una fuente inagotable de resentimiento', cosa que no resultaría saludable a los verdaderos fines de una asocia-ción política entre pueblos.
Por el momento, mientras otra cosa no diga la evolución política del pueblo puertorriqueño, u otra cosa no se desprenda claramente de un nuevo pronunciamiento legislativo, debe-mos dejar toda declaración de indistinto uso idiomático en perjuicio del entendimiento popular, remitida al porvenir inmediato, y todo problema de dual tránsito lingüístico a su irremediable función en el terreno de la cultura, donde la penetración se realiza a través de estructuras de una más cabal comprensión del complejo humano. Cfr: Self-Discovery in Puerto Rico — Daniel J. Boorstein — The Yale Review — diciembre 1954.
Por las razones expuestas, lamento tener que disentir.